Citation Nr: 0019482	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  96-08 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for irritable colon 
syndrome.

2.  Entitlement to an increased evaluation for bronchial 
asthma, currently evaluated as 10 percent disabling.

3.  Whether the June 1988 rating decision was clearly and 
unmistakably erroneous in not assigning an initial rating of 
50 percent for sinusitis.

4.  Entitlement to an increased evaluation for sinusitis, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from December 1958 to December 
1987.

Initially, the Board of Veterans' Appeals (Board) notes that 
when this matter was previously before the Board in March 
1999, the Board found clear and unmistakable error (CUE) with 
respect to the June 1988 rating decision's denial of service 
connection for rhinitis.  The Board also denied service 
connection for lumbosacral strain.  The Board remanded the 
remaining issues for further evidentiary development and this 
has resulted in a grant of service connection for loss of the 
sense of smell (anosmia), and the continuance of the denial 
of service connection for irritable colon syndrome.  At that 
time, the Board deferred consideration of the issue of 
entitlement to an increased evaluation for service-connected 
sinusitis.

Subsequent to the March 1999 Board decision, the veteran 
raised the issue as to whether the June 1988 rating decision 
also contained CUE in its failure to assign an initial rating 
of 50 percent for sinusitis, and this issue has been properly 
developed for appellate review.  With the Board's decision in 
this regard below, the Board has also considered the 
previously deferred issue of entitlement to an evaluation in 
excess of 50 percent for sinusitis. 

While this case was in remand status, the veteran also filed 
a claim for an evaluation in excess of 10 percent for his 
service-connected bronchial asthma, which is also now ready 
for appellate consideration.

Finally, the Board notes that in response to the October 1999 
rating decision which determined that there was no CUE with 
respect to the June 1988 rating decision's failure to assign 
an initial 50 percent rating for sinusitis, the veteran's 
service representative filed a July 2000 brief which may be 
construed as a notice of disagreement with the October 1999 
rating decision's failure to assign an earlier effective date 
on a basis other than CUE.  In view of the fact that the 
Board has determined that the June 1988 rating decision does 
contain CUE in its failure to assign a 50 percent evaluation 
for the veteran's sinusitis, the Board finds that remand for 
the issuance of a statement of the case with this aspect of 
the claim is no longer necessary.  


FINDINGS OF FACT

1.  Irritable colon syndrome was not shown in service, and 
there is no competent medical evidence linking irritable 
colon syndrome to service.

2.  The veteran's bronchial asthma is manifested by symptoms 
that more nearly approximate daily inhalational or oral 
bronchodilator therapy.

3.  The rating decision of June 1988 plainly was erroneous by 
not assigning an initial rating of 50 percent for the 
veteran's sinusitis.  

4.  At the time of the June 1988 rating decision, the 
veteran's sinusitis was manifested by severe symptoms after 
repeated operations. 

5.  With the Board's granting of a 50 percent evaluation for 
sinusitis effective January 1, 1988, the veteran has received 
the maximum rating available under the applicable rating 
criteria, and there is no showing of frequent 
hospitalizations or marked interference with employment.


CONCLUSIONS OF LAW

1.  The claim for service connection for irritable colon 
syndrome is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The schedular criteria for an evaluation of 30 percent, 
but not higher, for bronchial asthma have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.97, Diagnostic Code 6602 (1999).

3.  The June 1988 rating decision contained clear and 
unmistakable error.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.105(a) 
(1999).

4.  At the time of the June 1988 rating decision, the 
schedular criteria for a 50 percent evaluation for sinusitis 
had been met.  38 U.S.C.A. § 355 (1982 & Supp. IV 1986); 
38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6513 (1987).

5.  With the Board's granting of a 50 percent rating for 
sinusitis effective from January 1, 1988, the veteran has 
received the maximum rating available for this disability, 
and an increased evaluation on an extraschedular basis has 
not been shown.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 
4.7, 4.97, Diagnostic Code 6513 (in effect immediately before 
and after October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Irritable Colon 
Syndrome

Background

The Board first notes that in view of the medical care 
initially rendered to the veteran for certain symptomatology 
within several months of discharge, and relevant statements 
of medical history provided by the veteran at that time, the 
Board determined that the claim was capable of substantiation 
and therefore remanded the claim for further development 
pursuant to Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
view of the results of that development, the Board finds that 
the claim continues to be fatally deficient with respect to 
the lack of competent medical evidence relating current 
irritable colon syndrome to service, and therefore not well 
grounded.  As the claim has been determined to be not well 
grounded, there is no further duty to assist the veteran in 
this matter.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1999).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court also has held that a lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the 
Department of Veterans Affairs (VA) is under no duty to 
assist in any further development of the claim.  38 U.S.C.A. 
§ 5107.

Service medical records do not reflect any reference to 
treatment or findings with respect to irritable colon 
syndrome.

The record does indicate a diagnosis of a guaiac positive 
stool at the time of the veteran's initial post-service VA 
medical examination in February 1988.  

A private medical record from Dr. P. reflects that the 
veteran was examined in February 1988 for complaints of 
bright red blood in his stool on two occasions since January 
1988.  The veteran reported that he had had intermittent 
diarrhea and constipation for many years.  He further 
reported bleeding since the first of the year.  The veteran 
indicated that he took Clinoril twice a day chronically, 
Cromolyn 2 Plus four times a day for prevention, Proventil on 
a pretty regular basis four to six times a day, and Nasalide 
twice a day.  Examination at this time revealed negative 
findings, and the working diagnoses included bright red blood 
in the stools, and intermittent diarrhea and constipation.

Private fecal studies in March 1988 were interpreted to 
reveal negative findings.

An October 1989 intake sheet for a private clinic in Tulsa, 
Oklahoma discloses the veteran's report of a history of 
irritable bowel syndrome.

April 1992 private records from Dr. D. reflect the veteran's 
relocation to a new area two months earlier with a past 
medical history that included irritable bowel syndrome.  
Responses to an allergy questionnaire reflect that at the 
time the veteran was initially evaluated by Dr. D., while he 
related complaints of gas, he reported normal stools and 
regular bowel movements.  

A May 1992 private intake record from L. Clinic reflects that 
the veteran's history included hemorrhoids and irritable 
bowel, with no current complaints of diarrhea, and an 
assessment that included right testicular discomfort.

A June 1992 medical report from Dr. S. of L. Clinic indicates 
that the veteran reported chronic problems that included 
irritable bowel syndrome and hemorrhoids.  The veteran stated 
that although he had these problems, the irritable bowel 
syndrome was noted to be controlled by Metamucil, and that he 
also took Lomotil, if needed.  He further reported that he 
had had this problem for many years.  He also indicated that 
he had occasional problems with hemorrhoids.  Stool quaiacs 
were being provided for the veteran to return, and the 
physician believed that it would not be necessary to evaluate 
the veteran except on a yearly basis.

December 1992 hospital records demonstrate that the veteran 
underwent surgery at this time for a small bowel obstruction.

A July 1993 medical report from Dr. S. indicates that the 
veteran had an episode of small bowel obstruction the 
previous year that required surgery.  A small incisional 
hernia related to the surgery was noted.

Private medical records from November 1993 reflect that the 
veteran underwent surgical repair of an incisional hernia 
related to his small bowel obstruction surgery.  At this 
time, the veteran reported a past history of irritable bowel 
syndrome which was typified by alternating diarrhea and 
constipation, and the veteran's family history was noted to 
be significant for colon cancer in the veteran's father.  

VA medical examination in May 1994 revealed that the veteran 
reported a history of a diagnosis of irritable bowel syndrome 
at the same time as a diagnosis of hemorrhoids in 1988.  He 
further reported that this condition had been symptomatic for 
many years prior to that with episodes of explosive diarrhea 
and some constipation, and he noted that he would routinely 
take diarrhea medication.  Bowel sounds were found to be 
positive in all quadrants.  The diagnosis included irritable 
bowel syndrome.

August 1998 private medical records from Dr. G. indicate that 
the veteran's stool was negative for occult blood and that a 
bleeding hemorrhoid was observed on sigmoidoscopic 
examination.

A March 1999 itemized list of prescriptions identifies 
prescriptions filled by the veteran for his own use between 
August 1996 and July 1998.

An April 1999 private medical report from Dr. G. indicates 
that the veteran was his patient and that the veteran had 
irritable bowel that he treated with two teaspoons of 
Metamucil on a daily basis.  

VA rectum and anus examination in July 1999 revealed that the 
examiner reviewed the claims folder and determined that an 
actual examination of the veteran at this time would not 
provide and additional evidence as to whether any current 
symptoms were or were not service connected.  Diagnostic 
examination for the sole purpose of diagnosing irritable 
colon syndrome was also determined to be unnecessary for the 
purpose of determining service connection.  Included among 
the various items relied upon by the examiner to conclude 
that service-connected disability was not warranted in this 
matter was the veteran's separation from service in December 
31, 1987 after previously denying any abdominal complaints in 
February 1987, that the veteran did not claim service 
connection for abdominal complaints at the time of his 
original claim in January 1988, that a January 1988 private 
examination by Dr. W. made no mention of bowel complaints or 
abdominal findings, and that a February 1988 VA medical 
examination of the abdomen revealed normal findings.  

Because of these and other reasons, the examiner determined 
that for almost nine months following discharge, the evidence 
suggested that there was no hint of irritable or any other 
bowel problems.  The examiner further commented that the 
private medical record of February 1988 did not establish a 
colonic condition as the complaints followed treatment after 
separation with antibiotics such as Doxycycline, which could 
cause diarrhea, and Clinoril, which could cause blood in the 
stool.  The fact that the condition seemed worse in recent 
years might be related to the fact that the veteran had a 
laparotomy in 1992 for alleged bowel obstruction.  No cause 
for the obstruction was identified (i.e., no disease 
diagnosis), nor was the likelihood that the condition could 
have caused symptoms between 1988 and 1992.  Furthermore, the 
examiner noted that adhesions following this operation could 
contribute to current symptoms.  The examiner further noted 
that there was no known connection between irritable colon 
and any of the hemorrhoids, pruritus ani, or blood in the 
stool, and that there was no evidence that the condition was 
significantly disabling at the present time.  For all of 
these reasons, the examiner believed that the likelihood that 
the veteran's irritable colon, hemorrhoids or pruritus ani 
were service connected was extremely low.

VA intestinal examination in February 2000 revealed that this 
examiner not only reviewed the records in this matter, but 
also interviewed and examined the veteran.  As a result of 
his examination, he concluded that the veteran was unable to 
show any evidence of a diagnosis of irritable bowel syndrome 
in the past, and that at present, the veteran had occasional 
diarrhea, which did not meet the criteria for a diagnosis of 
irritable bowel syndrome.  With respect to the diagnosis of 
irritable bowel by Dr. G. in April 1999, this examiner 
indicated that even if irritable bowel syndrome were accepted 
as a current diagnosis, there would be no causal relationship 
to any of the conditions claimed shortly after leaving 
military service.


Analysis

The Board has reviewed all of the evidence relevant to this 
claim, and first notes that the evidence of record documents 
several diagnoses of irritable bowel or colon syndrome.  
Thus, the Board finds that the first element of a well-
grounded claim, current disability, is arguably established 
as the veteran's claims for service connection for irritable 
colon syndrome.

The Board also notes that the veteran's evidentiary 
assertions are also sufficient to establish that he 
experienced the onset of certain symptoms through statements 
and testimony that the veteran is able to establish.  
Moreover, for purposes of determining whether the claim is 
well grounded, lay evidentiary assertions must be presumed to 
be true, with exceptions not here relevant.  King v. Brown, 5 
Vet. App. 19 (1993).  Thus, the second element of a well-
grounded claim, i.e., in-service incurrence of a disease or 
injury, is also arguably established.  See Caluza v. Brown, 
supra.

In order to establish a well-grounded claim, however, there 
must also be evidence establishing a nexus between current 
irritable colon syndrome and service.  The only evidence 
advanced to support the existence of this element of a well-
grounded claim is the statements of the veteran.  See Caluza 
v. Brown, supra.  However, as the veteran was previously 
admonished by the Board in the Board's decision of March 
1999, the Court has held that as a lay person, the appellant 
lacks the capability to provide evidence that requires 
specialized knowledge, skill, experience, training or 
education.  See Espiritu v. Derwinski, supra.  In other 
words, although the record reflects that the veteran was a 
pharmacist, the record does not reflect that he has had any 
specialized training that would enable him to conclude that 
disability associated with irritable colon syndrome 
manifested itself as such in service and that he presently 
has the same condition.  See Black v. Brown, 10 Vet. App. 279 
(1997).  Likewise, while the veteran is able to establish 
that he experienced symptoms during service and that he has 
manifested continuity of symptomatology after discharge, 
medical evidence is required to relate the symptomatology to 
the irritable bowel diagnosis identified in the more recent 
treatment records.  The veteran's assertions are simply not 
competent to establish that any currently diagnosed irritable 
bowel or colon disorder is related to symptoms he experienced 
in service; such lay assertions carry no weight.  See 
Espiritu v. Derwinski, supra.  The veteran's assertions as to 
continuity of symptoms cannot establish the nexus element 
because the underlying disability or disabilities at issue 
(irritable bowel or colon syndrome) is not subject to lay 
observation.  Savage v. Brown, supra.  

Since there is no medical evidence which relates current 
irritable colon syndrome to service, the Board finds that the 
claim must be denied as not well grounded.  In fact, the 
record now contains recent VA medical opinions that 
specifically reject any linkage between purported irritable 
colon syndrome (one of the examiner's disputes this as an 
accurate diagnosis) and service.  Moreover, in the face of 
these opinions, the veteran has provided no medical evidence 
to support his evidentiary assertions.  Thus, even on the 
merits, the Board notes that a preponderance of the evidence 
would still be against the veteran's claim.


II.  Entitlement to an Increased Evaluation for Bronchial 
Asthma

Background

The Board notes that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

Following the revision of the rating criteria on October 7, 
1996, Diagnostic Code 6602 still relates to bronchial asthma 
and provides for a 10 percent evaluation for forced 
expiratory volume in one second (FEV-1) of 71 to 80 percent 
predicted, or; the ratio of FEV-1 to forced vital capacity 
(FVC) of 71 to 80 percent, or; intermittent inhalational or 
oral bronchodilator therapy.  FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication provides an evaluation of 30 
percent.  FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC 
of 40 to 55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids provides an evaluation 
of 60 percent.  FEV-1 less than 40 percent predicted, or; 
FEV-1/FVC less than 40 percent, or; more than one attack per 
week with episodes of respiratory failure, or; required daily 
use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications provides 
for an evaluation of 100 percent.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1999).

The history of this disability shows that the veteran was 
originally granted service connection for asthma and assigned 
a noncompensable evaluation by a rating decision in June 
1988, effective January 1, 1988, based on service medical 
records and VA medical examination in February 1988.  Service 
medical records were found to indicate treatment for asthma 
for the first time in 1984, and again, in May 1985 and April 
1987.  The February 1988 VA examination report reflects the 
recent onset of asthma without seasonal variation.  The 
diagnosis included chronic asthma.

A private medical report from Dr. S., dated in June 1992, 
reflects a list of problems that included asthma.  The 
veteran's medications at this time included Proventil 
inhaler, 2 puffs, four times daily, and Intal inhaler, 2 
puffs, four times daily.  It was also noted that the 
veteran's asthma was first diagnosed at age 49, and that the 
veteran had really had no significant problems with this 
since 1988.

A private medical report from Dr. S., dated in July 1993, 
reflects a list of problems that included asthma.  The 
veteran's medications at this time included Albuterol 
inhaler, 2 puffs, four times daily, and Intal inhaler, 2 
puffs, four times daily.  

Thereafter, a September 1994 rating decision increased the 
evaluation of this disorder to 10 percent, effective February 
27, 1993, based on treatment the veteran received from a 
military medical facility on that date.  Pulmonary function 
studies at that time were noted to reveal that ventilation 
and volume were normal, but that there might be small airway 
obstruction.  On examination, the lungs were clear to 
auscultation and percussion, and the veteran reported no 
difficulty negotiating stairs and that he walked two to five 
miles weekly.  At this time, the veteran indicated that he 
was using inhalers and additional medication for other 
problems.

A November 1995 rating decision continued the 10 percent 
evaluation for bronchial asthma, and the veteran did not file 
a notice of disagreement with this aspect of the rating 
decision.

VA nose and sinuses examination in August 1997 noted a past 
medical history of asthma.

The subject application for an increased evaluation was filed 
in March 1999.  In support of his claim, the veteran 
submitted a March 1999 itemized list of prescriptions 
identifying prescriptions filled by the veteran for his own 
use between August 1996 and July 1998.  Among the listed 
prescriptions are entries for Intal inhaler dated in August 
1996 and September 1997.  Additional private medical records 
submitted at this time included an August 1998 progress note 
from Dr. G. that shows that the veteran reported having 
aspirin asthma with aspirin sensitivity, nasal polyposis, and 
asthma.  A private medical statement from Dr. G., dated in 
April 1999, reflects that the veteran had asthma that he 
treated with Inhal, 2 puffs every day and Proventil, 2 puffs 
every day.

VA respiratory examination in October 1999 revealed that 
pulmonary function studies from May 1994 were noted to 
indicate FVC of 4.6, which was 96 percent of predicted, and 
FEV-1 of 3.31, which was 88 percent of predicted.  The ratio 
of FEV-1/FVC was 72 percent, and the veteran was found to 
have a normal flow volume loop and that there might be small 
airway obstruction.  Pulmonary functions from December 1998 
were noted to indicate FVC of 4.67, which was 100 percent of 
predicted, and FEV-1 of 3.63, which was 92 percent of 
predicted.  The ratio of FEV-1/FVC was 71 percent.  With 
bronchodilator and Albuterol, FVC improved to 106 percent of 
predicted, FEV-1 was 113 percent of predicted, and FEV-1/FVC 
was 83 percent.  The flow volume loop was found to be normal, 
such that spirometry was improved with the inhaled 
bronchodilators and small airway disease also seemed to 
improve.

Pulmonary function studies at this time revealed FVC at 104 
percent of predicted, FEV-1 at 101 percent of predicted, and 
the ratio of FEV-1/FVC was 75.49, with predicted at 78.31 and 
percentage of predicted at 96 percent.

The veteran reported that he was currently going to Dr. G. 
for evaluation of this asthma every three or four months.  
Medications at this time included Intal Cromolyn, 2 puffs 
from a metered dose inhaler (MDI) four times daily, Vanceril, 
3 puffs from a MDI twice daily, Albuterol from a MDI, 2 puffs 
every night and randomly as required, and Vancenase, one puff 
each nostril twice daily.  The veteran denied regular dyspnea 
on exertion, and walked 2 miles 5 days a week, followed by 
hand weight exercise.  He reported the use of a Proventil 
inhaler about once a week after using the weights.  The 
veteran last went to the emergency room for respiratory 
problems in 1987.  The veteran related the use of Cromolyn 
for the previous 15 years which had reduced his asthma 
symptoms.  There was no effect in delaying the use of his 
Cromolyn, even by an hour or two.  

Physical examination revealed that the lungs were clear to 
auscultation and percussion with some evidence of small 
airway or moderate airway disease.  The impression included 
asthma by history and forced expiratory flow rate suggestive 
of small airway disease.




Analysis

The veteran's bronchial asthma has been evaluated as 10 
percent disabling pursuant to 38 C.F.R. § 4.97, Diagnostic 
Code 6602, under both the "old" and "new" criteria for 
respiratory disorders.  The "new" rating criteria for 
respiratory disorders took effect on October 7, 1996.  As the 
veteran's claim for an increased evaluation for bronchial 
asthma was filed in March 1999, the evaluation of the 
veteran's bronchial asthma will be based on consideration of 
only the "new" criteria.  The Board finds that the regional 
office (RO)'s consideration of both the "old" and "new" 
criteria is not prejudicial to the veteran.  More 
specifically, the record reveals that by also applying the 
"old" criteria, the RO applied the law in a manner that was 
more liberal than required by legal precedent and, in any 
event, the RO had determined that the veteran was not 
entitled to an increased rating under either the "old" or 
"new" criteria.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board has considered the "new" criteria as to the 
veteran's bronchial asthma, and agrees with the veteran's 
assertion that it provides alternatively for a 30 percent 
evaluation for asthma manifested by FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.  

Consequently, while the veteran's bronchial asthma has not 
been productive of the FEV-1 and FVC values required for an 
increased evaluation, giving the veteran the benefit of the 
doubt, the Board does find that the evidence of daily use of 
inhalers by the veteran does more nearly approximate the use 
of daily inhalational or oral bronchodilator therapy 
alternatively required for a 30 percent rating under 
38 C.F.R. § 4.97, Diagnostic Code 6602.  38 C.F.R. § 4.7.  

A rating higher than 30 percent under the "new" criteria is 
clearly not indicated as there has been no evidence of FEV-1 
of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids for a 60 percent evaluation, or FEV-1 less 
than 40 percent predicted, or; FEV-1/FVC less than 40 
percent, or; more than one attack per week with episodes of 
respiratory failure, or; required daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications required for an evaluation of 100 
percent.


III.  Whether the June 1988 Rating Decision was Clearly and 
Unmistakably Erroneous in not Assigning an Initial Rating of 
50 percent for Sinusitis 

Background

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court indicated 
that merely to aver that there is CUE in a case is not 
sufficient to raise the issue.  Stated another way, while the 
magic incantation "clear and unmistakable" need not be 
recited in haec verba, to recite it does not suffice, in and 
of itself, to raise the issue.  It must always be remembered 
that CUE is a very specific and rare kind of "error."  It is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, with 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Thus 
even where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  

Therefore, based on the above, in order to find that the June 
1988 rating decision was clearly and unmistakably erroneous, 
it must be concluded that the evidence of record at the time 
that decision was rendered was such that the only possible 
conclusion based on the available evidence of record was that 
the veteran's disability was manifested by symptoms that were 
severe with repeated operations.   CUE requires that error, 
otherwise prejudicial, must appear undebatably.  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).

At the time of the rating decision in question, entitlement 
to an increased rating for sinusitis was governed by the 
"old" criteria relating to respiratory disorders in effect 
immediately prior to October 7, 1996.  Under the diagnostic 
criteria for sinusitis in effect at that time, a 30 percent 
rating was provided for severe maxillary sinusitis manifested 
by frequently incapacitating recurrences, severe and frequent 
headaches, and purulent discharge or crusting reflecting 
purulence.  A 50 percent rating was provided for 
postoperative sinusitis following radical operation, with 
chronic osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  38 C.F.R. § 4.97, 
Diagnostic Code 6513 (1987).

The veteran essentially contends that the rating decision of 
June 1988 contained CUE in its failure to assign an initial 
rating of 50 percent for his service-connected sinusitis 
because he had repeated surgeries and severe symptoms prior 
to his retirement from the service, and that the same 
severity of symptoms of infection, surgeries, polyps, 
headaches, etc., existed then and now.  

The June 1988 rating decision granted service connection for 
sinusitis and assigned a 10 percent evaluation, effective 
January 1, 1988.  Service medical records were found to 
reveal multiple treatment for allergic rhinitis and allergy 
problems beginning in 1971, and in May 1978, X-rays of the 
sinuses revealed pan sinusitis maxillary.  It is also noted 
that the veteran underwent bilateral ethmoidectomy and 
maxillary sinus puncture and irrigation in August 1978, at 
which time massive amounts of polypoid material were removed 
bilaterally.  

Service medical records thereafter reflect that in April 
1981, the veteran underwent a second bilateral ethmoidectomy 
and maxillary sinus puncture and irrigation, at which time 
massive amounts of diseased tissue were removed from both 
ethmoid labyrinths bilaterally, which was noted to be in 
amounts of tissue that were "near unimaginable."  It was 
further noted that the entire nasal cavity was filled with 
this diseased nasal polyposis and necrotic bone.  In June 
1981, a physician confirmed that the veteran had undergone 
the procedure of April 1981, and indicated that the veteran 
had already had early recurrence of polypoid disease, which 
was considered by the physician to be an unusual phenomenon 
and suggestive of an aggressive disease process.  In April 
1982, the diagnosis was nasal polyposis with purulent 
exudate, and in May 1985, an entry reflects that the veteran 
was using medication for nasal polyps.  The history of the 
veteran's two in-service surgeries for sinusitis were noted 
by the veteran at the time of a service physical examination 
in February 1987.  

VA examination in February 1988 revealed the veteran's 
complaints of chronic nasal polyps, sinusitis and rhinitis 
with associated chronic cough and multiple medications.  
Examination further revealed a nasal polyp on the right nares 
and mucopurulent discharge from the nose on the right.  Sinus 
X-rays were interpreted to reveal opacification of the 
maxillary antrum bilaterally.  There was also a diagnosis of 
chronic nasal polyps, chronic sinusitis and rhinitis.

Private medical records from February 1988 reflect diagnoses 
that include recurrent ethmoid and maxillary sinusitis, and 
nasal polyps, bilaterally.

Although obviously not of record at the time of the June 1988 
rating decision, the Board notes that a private examination 
report referencing the results of a computed tomography (CT) 
scan of the sinuses in November 1989 reflects the impression 
of very severe apparent chronic sinusitis with marked 
thickening of the sinus walls throughout most of the sinuses, 
with the maxillaries worse than elsewhere.  Additional 
private medical records reflect that in December 1989, the 
veteran underwent another functional endonasal sinus surgery 
(FESS) of the maxillary and ethmoid sinuses.  Following 
regular evaluations during 1990, the veteran underwent yet 
another such procedure in September 1990.

The Board further notes that a September 1994 rating decision 
denied an application for an increased rating on the basis 
that the medical evidence did not reflect severe sinusitis 
manifested by frequently incapacitating recurrence, severe 
and frequent headaches, purulent discharge or crusting 
reflecting purulence as was then required under the 
applicable rating criteria.



Analysis

As was noted above, in order to find that the June 1988 
rating decision contained CUE in its failure to initially 
assign the maximum schedular rating of 50 percent for 
sinusitis under Diagnostic Code 6513, it must be concluded 
that the evidence of record at the time that decision was 
rendered was such that the only possible conclusion based on 
the available evidence of record was that the veteran's 
disability was manifested by symptoms that were severe with 
repeated operations.  CUE requires that error, otherwise 
prejudicial, must appear undebatably.  Akins v. Derwinski, 
supra.  The Board finds that the June 1988 rating decision 
was clearly and unmistakably erroneous in its failure to 
initially assign a 50 percent evaluation for sinusitis.

The service medical records at the time of the June 1988 
clearly revealed that the veteran had undergone two 
significant surgical procedures relating to his sinusitis 
during service, one in 1978 and another in 1981.  The Board 
further notes that in each of the surgeries, the reporting 
physician noted the removal of massive amounts of diseased 
material.  The Board is further impressed by the fact that 
not more than two months following the April 1981 procedure, 
a physician indicated that the veteran had already had early 
recurrence of polypoid disease, which was considered by the 
physician to be an unusual phenomenon and suggestive of an 
aggressive disease process.  In April 1982, there was a 
diagnosis of nasal polyposis with purulent exudate, and 
several years later in May 1985, an entry reflects that the 
veteran was using medication for nasal polyps.  While service 
medical records thereafter reference the surgeries and 
diagnosis of sinusitis by history only, not more than two 
months after service separation, there was a diagnosis of 
recurrent ethmoid and maxillary sinusitis, and nasal polyps, 
bilaterally, and February 1988 VA examination revealed a 
nasal polyp on the right nares and mucopurulent discharge 
from the nose on the right, with a diagnosis of chronic nasal 
polyps and sinusitis.  

The RO offered no explanation at the time of the June 1988 
for the assignment of a 10 percent evaluation, but it is 
clear that it applied the criteria then in effect under 
Diagnostic Code 6513, which provided for a 50 percent 
evaluation for postoperative sinusitis following radical 
operation, with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations.  The 
Board notes, however, that in setting forth the relevant 
medical evidence in the rating decision itself, the RO failed 
to note or address the surgical procedures the veteran 
underwent during service.  More specifically, given the 
obviously severe nature of the veteran's disease process with 
the production of massive diseased tissue and recurrence 
acknowledged both in service and two months after service, 
one of the critical areas for inquiry was the existence of 
repeated operations.  As the diagnostic criteria in place at 
the time did not specify the amount of time permissible 
between the severe symptoms and the repeated operations, had 
the RO considered the surgical procedures the veteran 
underwent during service, the Board finds that on this 
record, the RO would have had no option but to find the 
veteran entitled to a 50 percent evaluation.  Thus, the Board 
concludes that the June 1998 rating decision contained CUE 
and that the assignment of a 50 percent evaluation for 
sinusitis, effective January 1, 1988, is warranted.  

The Board further notes that the evidence received after the 
June 1988 rating decision confirms that the veteran continued 
to experience severe symptomatology for which he underwent 
additional operations.


IV.  Entitlement to an Increased Evaluation for Sinusitis, 
Currently Evaluated as 50 percent Disabling

Background

While the Board has now granted a 50 percent evaluation for 
sinusitis effective from January 1, 1988, the must further 
consider whether the veteran is entitled to an even higher 
evaluation.  In this regard, as was noted earlier, the 
applicable rating criteria under either the "old" or "new" 
Diagnostic Code 6513 provide for a maximum schedular rating 
of 50 percent.

Consequently, the remaining issue for consideration is even 
more limited to a consideration of whether the veteran is 
entitled to a higher evaluation on an extraschedular basis 
under 38 C.F.R. § 3.321(b), which provides for an 
extraschedular evaluation in a case presenting such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

Analysis

The Board agrees with the RO's determination that a higher 
rating is not appropriate under 38 C.F.R. § 3.321(b).  As to 
the disability picture presented, the Board cannot conclude 
that the disability picture as to the veteran's sinusitis 
since January 1988 is so unusual or exceptional, with such 
related factors as frequent hospitalization and marked 
interference with employment, as to prevent the use of the 
regular rating criteria.  38 C.F.R. § 3.321(b).  While the 
record does reflect complaints and treatment for sinusitis 
during this period, the 50 percent evaluation now assigned 
accounts for what is considered the average impairment of 
earning capacity for veterans with this type of disability.  
In sum, the regular schedular criteria are shown to provide 
adequate compensation in this case, and therefore, a higher 
rating on an extraschedular basis is not warranted.



ORDER

The claim for service connection for irritable colon syndrome 
is denied as not well grounded.

A 30 percent evaluation is granted for bronchial asthma.

The June 1988 rating decision contained clear and 
unmistakable error and a 50 percent evaluation for sinusitis 
is granted, effective January 1, 1988.

An evaluation in excess of 50 percent for sinusitis from 
January 1, 1988, is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 



